RESUBMIT HLD-003                                                NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 16-2749
                                       ___________

                             IN RE: ALTON D. BROWN,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                     (Related to M.D. Pa. Civ. No. 3-14-cv-01180)
                      ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   February 13, 2017

         Before: SMITH, Chief Judge, McKEE and FUENTES, Circuit Judges

                             (Opinion filed: March 16, 2017)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Alton D. Brown filed a petition for writ of mandamus requesting that we direct the

District Court to rule on a request for an opportunity to appeal the District Court’s

dismissal order in Brown v. Lancaster, M.D. Pa. Civ. No. 3:14-cv-01180. The District

Court has since ruled on Brown’s filing. In light of the District Court’s action, the

question Brown presented is no longer a live controversy, so we will dismiss his

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
mandamus petition as moot. See, e.g., Lusardi v. Xerox Corp., 975 F.2d 964, 974 (3d

Cir. 1992).




                                          2